 Case 3:15-cv-01526-CAB-MDD Document 337 Filed 07/02/20 PageID.21178 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IPS GROUP, INC.,                                   Case No.: 15-CV-1526-CAB-(MDD)
12                                     Plaintiff,
                                                        DISMISSAL WITH PREJUDICE
13   v.
                                                        [Doc. No. 336]
14   DUNCAN SOLUTIONS, INC., et. al,
15                                  Defendants.
16
17         Upon consideration of the parties’ joint motion to dismiss this case with prejudice,
18   and good cause appearing, it is hereby ORDERED that the motion is GRANTED. This
19   case is DISMISSED WITH PREJUDICE, with each side to bear its own costs and fees.
20         It is SO ORDERED.
21   Dated: July 2, 2020
22
23
24
25
26
27
28

                                                    1
                                                                           15-CV-1526-CAB-(MDD)
